DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the correspondence filed March 1, 2021.
Claims 1 and 27 are amended.
Claims 19 and 22-26 are canceled.
Claims 1-18, 20, 21, and 27-31 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Conclusion
Liu et al. (“Analyzing Personality through Social Media Profile Picture Choice”, Proceedings of the International AAAI Conference on Web and Social Media (ICWSM), vol. 10, no. 1, Mar. 2016.) has been cited show the state of the art regarding automatically determining personality information from audio, video, image, and textual media.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622